DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group, claims 1-9, in the reply filed on 8/18/20 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining both groups as they include many of the same terms.  This is not found persuasive because process and apparatus claims include diverse searches and issues in prosecution of process and apparatus are different and this would constitute an undue burden.  The same reasoning is applied here for the product as well as the product not being defined by the process and hence a broader search would be more comprehensive and this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Hence, claims 1-9 are presently active in the application for prosecution thereof while claims 10-20 have been withdrawn from consideration as being directed toward a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “increasing” while the distance goes from 1.5 inches to 1 inch.  Would this not be “decreasing” instead of increasing?  Clarification is requested.
Regarding claim 8, the term “particles” lacks antecedent basis.  Are these the same as the powder or are these additional?  Clarification is requested.
Regarding claim 9, the phrase “one or more” is confusing as does this mean the metal powders are alloys or separate particles of each material?  Clarification is requested.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

Claims 4,8 and 9 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art while teaching cold spraying airfoils including FRC with a metal at supersonic or subsonic speeds, the prior art fails to teach forming the bond layer at sub supersonic speed and the cold spray layer at above supersonic speed.  No suggestion or teaching to vary the speed in forming the multilayered coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Kray et al. (9,885,244), Karlen et al. (2018/0045216) and Doesburg et al. (2013/0295326) teach coating arifoils with metal by cold spraying.
Oguri et al. (2009/0029180), Alms et al. (2017/0165906), Bruton et al. (2019/0233946 and McCrea et al. (8,247,050) teach cold spraying metal on FRP to form composite.
Bolser (7,066,375) and Kim et al. (9,079,209) teach cold spraying at supersonic or subsonic speeds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715